This action was commenced after 1 July, 1869, and before the act of 1876-77, ch. 241, and the court had jurisdiction to give judgment against the obligors, and for the purpose of ascertaining the amount of the debt against the administrator; but it had no authority *Page 25 
to investigate his accounts or to fix him with assets by any judgment. Bat. Rev., ch. 45 sec. 95. Vaughn v. Stephenson, 69 N.C. 212; Dunn v. Barnes,73 N.C. 273.
That part of the judgment which ascertains the debt as against the administrator is affirmed, and the other part is reversed. The defendant administrator will recover his costs in this Court.
PER CURIAM.                                    Reversed.
Cited: Grant v. Bell, 91 N.C. 496.
(37)